United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10773
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VERNARDE COTTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:88-CR-70-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Vernarde Cotton, federal prisoner # 17971-077, appeals the

denial of his FED. R. CRIM. P. 35 motion challenging the 30-year

probation-revocation sentence imposed pursuant to his bank

robbery conviction.   He argues pursuant to Benson v. United

States, 332 F.2d 288 (5th Cir. 1964), that the district court

illegally imposed a “general sentence” in his multi-count

conviction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10773
                                -2-

     The record, however, discloses that the 30-year aggregate

sentence was not a “general sentence.”    As was announced in open

court on June 10, 1988, the district court ran the 20-year term

imposed on count three consecutively with the 10-year term

imposed on count two.   The district court’s denial of Rule 35

relief was therefore neither illegal nor a “gross abuse of

discretion.”   United States v. Sinclair, 1 F.3d 329, 330 (5th

Cir. 1993) (internal quotation marks and citation omitted).

     Cotton’s appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983).   Cotton is cautioned that future frivolous

challenges to his sentence will result in the imposition of

sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.